Citation Nr: 1017540	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represent by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1974 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO or an Agency of 
Original Jurisdiction (AOJ)).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder, which is included in a list of VA health problems 
beginning in August 2003.  However, the medical evidence of 
record does not address the etiology of the disorder or does 
the evidence link the diagnosis to any specific event in 
service.

The Veteran has identified as an in-service stressor his 
presence on Guam during Typhoon Pamela in May 1976.  The 
service treatment records show that the Veteran was on Guam, 
beginning about May 14, 1976.  Evidence provided by the 
Veteran shows that Typhoon Pamela struck Guam on May 21, 
1976.  This evidence is credible supporting evidence that the 
in-service stressor occurred.

However, as the evidence of record is insufficient to 
determine whether the diagnosis of posttraumatic stress 
disorder is related to an in-service stressor, additional 
evidentiary development is needed under the duty to assist. 
38 C.F.R. § 3.159(c)(4). 


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination, including psychological 
testing for PTSD, to determine whether 
the Veteran has posttraumatic stress 
disorder and, if so, whether 
posttraumatic stress disorder is at 
least as likely as not related to the 
in-service stressor, namely, the 
Veteran was present on Guam in May 1976 
during Typhoon Pamela.   

In formulating the opinion, the 
examiner is asked to review the 
following: 

a). In-service hospital summaries 
in October 1981 and in November 
1981; 

b).  After service, VA hospital 
records from October and November 
1989 with psychological testing 
and from March 1999; and, 

c).  Private medical records from 
March 1998 to May 1998, pertaining 
to the Veteran's participation in 
an employee assistance program. 

The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

A copy of the claims file should be 
made available to the examiner for 
review.

2.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
